Exhibit 99.3 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 February 19, 2010 Boards of Directors Colonial Bankshares, MHC Colonial Bankshares, Inc. Colonial Bank, FSB 2745 S. Delsea Drive, Vineland, New Jersey08360 Members of the Boards of Directors: At your request, we have completed and hereby provide an independent appraisal (“Appraisal”) of the estimated pro forma market value of the common stock to be issued by Colonial Bankshares, Inc., Vineland, New Jersey (“Colonial” or the “Company”) in connection with the mutual-to-stock conversion of Colonial Bankshares, MHC (the “MHC”).The MHC currently has a majority ownership interest in, and its principal asset consists of, approximately 54.99% of the common stock of Colonial, the mid-tier holding company for Colonial Bank, FSB, Vineland, New Jersey (the “Bank”).The remaining 45.01% of Colonial’s common stock is owned by public stockholders.Colonial completed its initial public stock offering in June 2005 and owns 100% of the common stock of the Bank.It is our understanding that Colonial will offer its stock, representing the majority ownership interest held by the MHC, in a subscription offering to Eligible Account Holders, Tax Qualified Plans, Supplemental Eligible Account Holders and Other Members.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale in a community offering to members of the local community with a preference given first to natural persons residing in the New Jersey Counties of Cumberland and Gloucester and then to Colonial Bankshares, Inc.’s public stockholders. This Appraisal is furnished pursuant to the requirements of the Code of Federal Regulations 563b.7 and has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization” of the Office of Thrift Supervision (“OTS”), which have been adopted in practice by the Federal Deposit Insurance Corporation (“FDIC”). Plan of Conversion and Stock Issuance On February 18, 2010, the respective Boards of Directors of the MHC, the Company and the Bank adopted a Plan of Conversion and Reorganization (the “Plan of Conversion”), pursuant to which the mutual holding company will convert to the stock form of organization. Pursuant to the Plan of Conversion, (i) newly formed Colonial Financial Services, Inc. will be organized as a stock subsidiary of the mid-tier holding company, (ii) the MHC will merge with and into the mid-tier holding company (the “MHC Merger”) with the mid-tier holding company being the survivor, and the MHC Shares will be cancelled; (iii) the mid-tier holding company will merge with the newly formed Colonial Financial Services, Inc. (the “Mid-Tier Merger”) with Colonial Financial Services, Inc. as the resulting entity and Bank becoming a wholly-owned subsidiary of Colonial; and (iv) immediately after the Mid-Tier Merger, newly formed Colonial Financial Services, Inc. will offer and sell shares of its common stock to certain depositors of the Bank, residents of Bank’s local community and shareholders of the Company and others in the manner and subject to the priorities set forth in the Plan of Conversion.Hereinafter, Colonial Bankshares, Inc. and Colonial Financial Services, Inc. will be referred to as “Colonial” or the “Company”.As of February 19, 2010, the MHC’s ownership interest in Colonial approximated 54.99%.The Company will also issue shares of its common stock to the public stockholders of Colonial pursuant to an exchange ratio that will result in the public shareholders owning the same aggregate percentage of the newly issued Colonial common stock as owned immediately prior to the conversion.As of February 19, 2010, the public stockholders’ ownership interest in Colonial approximated 45.01%. Washington Headquarters Three Ballston Plaza 1100 North Glebe Road, Suite 1100 Arlington, VA22201 www.rpfinancial.com Telephone:(703) 528-1700 Fax No.:(703) 528-1788 Toll-Free No.:(866) 723-0594 E-Mail:mail@rpfinancial.com Boards of Directors February 19, 2010 Page 2 RP®Financial, LC. RP® Financial, LC. (“RP Financial”) is a financial consulting firm serving the financial services industry nationwide that, among other things, specializes in financial valuations and analyses of business enterprises and securities, including the pro forma valuation for savings institutions converting from mutual-to-stock form.The background and experience of RP Financial is detailed in Exhibit V-1.We believe that, except for the fee we will receive for our appraisal, we are independent of the Company, the Bank, the MHC and the other parties engaged by the Bank or the Company to assist in the stock conversion process. Valuation Methodology In preparing our Appraisal, we have reviewed the regulatory applications of Colonial, the Bank and the MHC, including the prospectus as filed with the OTS and the Securities and Exchange Commission (“SEC”).We have conducted a financial analysis of Colonial, the Bank and the MHC that has included a review of audited financial information for fiscal years ended December 31, 2005 through 2009, and due diligence related discussions with Colonial’s management; ParenteBeard LLC, the Company’s independent auditor; Luse Gorman Pomerenk & Schick, P.C., Colonial’s conversion counsel; and Stifel, Nicolaus & Company, Incorporated, the Company’s financial and marketing advisor in connection with the stock offering.All assumptions and conclusions set forth in the Appraisal were reached independently from such discussions.In addition, where appropriate, we have considered information based on other available published sources that we believe are reliable.While we believe the information and data gathered from all these sources are reliable, we cannot guarantee the accuracy and completeness of such information. We have investigated the competitive environment within which Colonial operates and have assessed Colonial’s relative strengths and weaknesses.We have kept abreast of the changing regulatory and legislative environment for financial institutions and analyzed the potential impact on Colonial and the industry as a whole.We have analyzed the potential effects of the stock conversion on Colonial’s operating characteristics and financial performance as they relate to the pro forma market value of Colonial.We have analyzed the assets held by the MHC, which will be consolidated with Colonial’s assets and equity pursuant to the completion of conversion.We have reviewed the economic and demographic characteristics of the Company’s primary market area.We have compared Colonial’s financial performance and condition with selected publicly-traded thrifts in accordance with the Valuation Guidelines, as well as all publicly-traded thrifts and thrift holding companies.We have reviewed the current conditions in the securities markets in general and the market for thrift stocks in particular, including the market for existing thrift issues, initial public offerings by thrifts and thrift holding companies, and second-step conversion offerings.We have excluded from such analyses thrifts subject to announced or rumored acquisition, and/or institutions that exhibit other unusual characteristics. Boards of Directors February 19, 2010 Page 3 The Appraisal is based on Colonial’s representation that the information contained in the regulatory applications and additional information furnished to us by Colonial and its independent auditor, legal counsel and other authorized agents are truthful, accurate and complete.We did not independently verify the financial statements and other information provided by Colonial, or its independent auditor, legal counsel and other authorized agents nor did we independently value the assets or liabilities of Colonial.The valuation considers Colonial only as a going concern and should not be considered as an indication of Colonial’s liquidation value. Our appraised value is predicated on a continuation of the current operating environment for Colonial and for all thrifts and their holding companies.Changes in the local, state and national economy, the legislative and regulatory environment for financial institutions and mutual holding companies, the stock market, interest rates, and other external forces (such as natural disasters or significant world events) may occur from time to time, often with great unpredictability and may materially impact the value of thrift stocks as a whole or the value of Colonial’s stock alone.It is our understanding that there are no current plans for selling control of Colonial following completion of the second-step stock offering.To the extent that such factors can be foreseen, they have been factored into our analysis. The estimated pro forma market value is defined as the price at which Colonial’s common stock, immediately upon completion of the second-step stock offering, would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts. Valuation Conclusion It is our opinion that, as of February 19, 2010, the estimated aggregate pro forma valuation of the shares to be issued in the conversion of the MHC, including: (1) newly-issued shares representing the MHC’s ownership interest in Colonial, and (2) exchange shares issued to existing public shareholders of Colonial, was equal to $49,099,340 at the midpoint, equal to 4,909,934 shares at $10.00 per share. Establishment of the Exchange Ratio OTS regulations provide that in a conversion of a mutual holding company, the minority stockholders are entitled to exchange the public shares for newly issued shares of Colonial stock as a fully converted company.The Board of Directors of the MHC has independently determined the exchange ratio.The determined exchange ratio has been designed to preserve the current aggregate percentage ownership in Colonial equal to 45.01% as of December 31, 2009.The exchange ratio to be received by the existing minority shareholders of Colonial will be determined at the end of the offering, based on the total number of shares sold in the subscription and community offerings.Based upon this calculation, and the valuation conclusion and offering range concluded above, the exchange ratio would be 0.9399 shares, 1.1058 shares, 1.2716 shares and 1.4624 shares of newly issued shares of Colonial Financial stock for each share of stock held by the public shareholders at the minimum, midpoint, maximum and supermaximum of the offering range, respectively.RP Financial expresses no opinion on the proposed exchange of newly issued Colonial Financial shares for the shares held by the public stockholders or on the proposed exchange ratio. The resulting range of value pursuant to regulatory guidelines, the corresponding number of shares based on the Board approved $10.00 per share offering price, and the resulting exchange ratios are shown below. Boards of Directors February 19, 2010 Page 4 Total Shares Offering Shares Exchange Shares Issued to the Public Shareholders Exchange Ratio Shares (x) Super Maximum Maximum Midpoint Minimum Distribution of Shares Super Maximum 100.00 % 54.99 % 45.01 % Maximum 100.00 % 54.99 % 45.01 % Midpoint 100.00 % 54.99 % 45.01 % Minimum 100.00 % 54.99 % 45.01 % Aggregate Market Value(1) Super Maximum $ $ $ Maximum $ $ $ Midpoint $ $ $ Minimum $ $ $ (1)Based on offering price of $10.00 per share. Limiting Factors and Considerations Our valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing shares of the common stock.Moreover, because such valuation is necessarily based upon estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of common stock in the conversion will thereafter be able to buy or sell such shares at prices related to the foregoing valuation of the estimated pro forma market value thereof.The appraisal reflects only a valuation range as of this date for the pro forma market value of Colonial Financial immediately upon issuance of the stock and does not take into account any trading activity with respect to the purchase and sale of common stock in the secondary market following the completion of the second-step offering. Boards of Directors February 19, 2010 Page 5 RP Financial’s valuation was based on the financial condition, operations and shares outstanding of Colonial as of December 31, 2009, the date of the financial data included in the prospectus.The proposed exchange ratio to be received by the current public stockholders of Colonial and the exchange of the public shares for newly issued shares of Colonial Financial common stock as a full public company was determined independently by the Boards of Directors of the MHC, Colonial and the Bank.RP Financial expresses no opinion on the proposed exchange ratio to public stockholders or the exchange of public shares for newly issued shares. RP Financial is not a seller of securities within the meaning of any federal and state securities laws and any report prepared by RP Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities.RP Financial maintains a policy which prohibits RP Financial, its principals or employees from purchasing stock of its client institutions. This valuation will be updated as provided for in the conversion regulations and guidelines.These updates will consider, among other things, any developments or changes in the financial performance and condition of Colonial, management policies, and current conditions in the equity markets for thrift shares, both existing issues and new issues.These updates may also consider changes in other external factors which impact value including, but not limited to: various changes in the legislative and regulatory environment for financial institutions, the stock market and the market for thrift stocks, and interest rates.Should any such new developments or changes be material, in our opinion, to the valuation of the shares, appropriate adjustments to the estimated pro forma market value will be made.The reasons for any such adjustments will be explained in the update at the date of the release of the update.The valuation will also be updated at the completion of Colonial’s stock offering. Respectfully submitted, RP® FINANCIAL, LC. /s/ William E. Pommerening William E. Pommerening Chief Executive Officer and Managing Director /s/ James P Hennessey James P. Hennessey Director PRO FORMA VALUATION REPORT COLONIAL FINANCIAL SERVICES, INC Vineland, New Jersey PROPOSED HOLDING COMPANY FOR: COLONIAL BANK, FSB Vineland, New Jersey Dated As Of: February 19, 2010 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 1100 Arlington, Virginia22201 RP® Financial, LC. TABLE OF CONTENTS i TABLE OF CONTENTS COLONIAL FINANCIAL SERVICES, INC COLONIAL BANK, FSB Vineland, New Jersey DESCRIPTION PAGE NUMBER CHAPTER ONE OVERVIEW AND FINANCIAL ANALYSIS Introduction I.1 Plan of Conversion and Reorganization I.2 Purpose of the Reorganization I.2 Strategic Overview I.3 Balance Sheet Trends I.6 Income and Expense Trends I.11 Interest Rate Risk Management I.14 Lending Activities and Strategy I.16 Asset Quality I.18 Funding Composition and Strategy I.19 Subsidiary I.20 Legal Proceedings I.20 CHAPTER TWO MARKET AREA ANALYSIS Introduction II.1 National Economic Factors II.2 Market Area Demographics II.4 Local Economy II.5 Workforce II.5 Unemployment Trends II.6 Market Area Deposit Characteristics II.6 Competition II.7 CHAPTER THREE PEER GROUP ANALYSIS Peer Group Selection III.1 Financial Condition III.6 Income and Expense Components III.9 Loan Composition III.11 Credit Risk III.12 Interest Rate Risk III.12 Summary III.13 RP® Financial, LC.
